Citation Nr: 1146104	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a bilateral foot injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The appellant served in the United States Naval Reserve from February 1977 to February 1979 and from August 1983 to July 2003, including periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  The records reflect that she was on a period of INACDUTRA in August 1992.

This matter is on appeal from a January 2007 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in July 2010 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  The appellant sustained an injury to the bridge of her feet in August 1992. 

2.  The current ankle disorder and pes planus are unrelated to a period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

Residuals of a bilateral foot injury were not incurred in or aggravated by a period of INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish veteran status, a person must have served in the active military, naval, or air service and be discharged under conditions other than dishonorable.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a "disease or injury" incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an "injury" incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24).

The appellant contends that she injured her feet when a drawer fell on them during INACDUTRA in August 1992.  Service treatment records (STRs) reflect that she was permitted to wear comfortable shoes in July 1990 due to left ankle trauma but no further assessement of the cause was made.  The evidence does not show and she does not contend that she injured her ankle during a period of ACDUTRA or INACDUTRA in 1990.

Rather, the appellant was treated in August 1992 with complaints of sore feet following a drawer falling on them 12 hours previously.  Both feet were swollen, she walked with a limp, but had excellent range of motion and pinprick sensation.  There were no complaints related to the ankles.  X-rays showed no fractures.  The clinical assessment was bruised areas across tops of both feet.  

In Annual Certificates of Physical Condition dated February 1993, January 1994, February 1995, January 1996, and March 1998, the appellant self-reported no injury or illness that caused hospitalization or absence for more than 3 days, no physician's care during the past 12 months, no medications during the past 12 months (except one notation as to antibiotics for a cold), and no physical defects that would restrict her performance on active duty or prevent mobilization.

In Reports of Medical Examination dated in January 1997 and February 1999, the appellant's lower extremities and feet were normal.  In corresponding Reports of Medical History, she self-reported no broken bones, no bone or joint deformity, no lameness, and no foot trouble.  A March 2001 Report of Medical Examination diagnosed pes planus but she was receiving no treatment.

During a March 2003 medical examination, the appellant reported a tender right ankle; however, the clinical assessments of her lower extremities and feet were normal.  In the corresponding Report of Medical History, she reported right ankle arthritis and wore a brace.  She retired from the Reserve in July 2003.

Private treatment records reflect that the appellant sought treatment for right ankle complaints shortly before her Reserve retirement.  Specifically, in October 2002, she reported a one-year history of progressively worsening right ankle pain.  She reported a past medical history of the drawer falling on her foot and that she had twisted the ankle one-year before.  The clinical assessment was right lateral ankle instability, pes planus, and history of chronic ankle injuries.  This is the first report of ankle symptomatology.  The evidence does not show and she does not contend that she sprained her ankle while on ACDUTRA or INACDUTRA.

While a December 2002 follow-up note indicated that she had pain in her left ankle, the Board finds that this is a typographical error and the diagnosis addressed the right ankle and the rest of her treatment during that time was for the right ankle.

Based on the above evidence, the Board finds that the appellant did not have a chronic foot or ankle disorder noted during her time in the Reserve.  The evidence does not show that the July 1990 left ankle trauma occurred while in duty status.  Similarly, the reference to right ankle problems in October 2002 was not during a period of ACDUTRA or INACDUTRA.  Moreover, while she clearly sought treatment after the drawer fell on her feet in August 1992, it did not cause any chronic residuals as evidence by multiple normal clinical assessements of her foot and ankle for many years thereafter.

Therefore, service records do not show chronic residuals associated with a foot or ankle injury or disease that occurred during any period of ACDUTRA or INACDUTRA.

The Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A claimant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As part of the current VA disability compensation claim, the appellant has essentially asserted that her symptoms of foot and ankle disorder have been continuous since her August 1992 injury during INACTURA.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the appellant did not experience continuous symptoms of a foot and ankle disability after her injury during INACDUTRA in August 1992.  Further, the Board concludes that her assertion of continued symptomatology, while competent, is not credible.  

The Board finds that the appellant's more recently-reported history of continued symptoms of ankle pain since INACDUTRA in August 1992 is inconsistent with the other lay and medical evidence of record.  Indeed, in the more contemporaneous medical history she gave during medical examinations in January 1997 and February 1999 during her Reserve service, she reported that she did not then have, nor has she ever had, foot trouble, lameness, or bone, joint, or other deformity.  

If the appellant did not have any foot trouble or lameness in 1997 or 1999, then she could not have had continuous foot or ankle pain from August 1992 to the present.  Additionally, the January 1997 and February 1999 examinations reflect that she was examined and her feet and lower extremities were found to be clinically normal.  

The appellant's history of symptoms at the time of her January 1997 and February 1999 examinations were more contemporaneous to her period of INACDUTRA in 1992, so they are of more probative value than the more recent assertions made many years later.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the appellant wrote during treatment than to his subsequent assertion years later).

The post 1992 period of INACDUTRA medical evidence of record does not reflect complaints or treatment related to the appellant's feet or ankles for nearly a decade following the August 1992 injury.  The Board emphasizes the multi-year gap between the INACDUTRA injury in 1992 and the March 2001 diagnosis of pes planus and March 2003 diagnosis of arthritis of the right ankle.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the appellant's statements as to continuity of symptomatology and finds her current recollections and statements to be of lesser probative value than her previous more contemporaneous in-service history and findings in 1997 and 1999, and the absence of complaints or treatment for years after the foot injury during INACDUTRA in 1992.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between ACDUTRA and INACDUTRA and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the appellant's current complaints to an injury during INACDUTRA in 1992, despite her contentions to the contrary.    

To that end, the Board places significant probative value on an August 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the appellant reported the instability of both of her ankles is a residual effect of a injury to her feet resulting from a metal drawer falling on them.  The examiner noted that the foot injury resulted in bruising to the top of her feet, but otherwise her examination at the time was normal.   

After a physical examination, the examiner diagnosed the appellant with bilateral pes planus and noted that she had painful areas across the dorsum of her feet with limited range of motion of her ankles.  The examiner opined that the appellant's bilateral foot disorder was not caused by, or a result of, injury to her feet that occurred while in the service.  The examiner reflected that there is no indication of ankle injury on the documented bilateral foot injury in 1992 and that there was no indication of ankle injury or problem from 1992 until 2003.  

The examiner reflected that there was no supporting data to connect the appellant's current foot and ankle pain to an injury that occurred in 1992.  In reviewing the podiatric records, there was no supporting evidence that pes planus was causing the abnormal findings in her bilateral ankles and feet.  Her pes planus was not documented until 2001.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the appellant, and conducted a physical examination.  The examiner also noted the appellant's Reserve physical examinations and private treatment records.  There is no indication that the VA examiner was not fully aware of the appellant's past medical history or that the examiner misstated any relevant fact.  

Moreover, there is no contradicting medical evidence of record in which a medical practitioner provided a medical opinion as to the etiology of the appellant's claimed disorder.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

As noted above, in support of her claim, the appellant submitted an October 2002 private treatment record noting that she described a previous injury to her right ankle back in the 1990s when she dropped a metal drawer on her foot and that approximately 1 year previously twisted her ankle and had an inversion type injury.  The assessment was right lateral ankle instability, pes planus, and a history of chronic ankle injuries.  

A July 2007 private treatment record notes that the appellant was seen for continued discomfort of her right ankle.  She reported that it initially started when she injured her foot and dropped a metal drawer on her ankle while she was in the military.  Since then she has had chronic discomfort, particularly when she walked.  An assessment of synovitis, right ankle, was given.  

The Board notes that the evidence does not show differing medical opinions as to whether the appellant's claimed foot and ankle disorder was related to a period of ACDUTRA or INADCUTRA, but rather contains two private treatment records in which she provided a subjective history of her claimed disability.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

This evidence does not constitute medical opinions relating the appellant's current foot and ankle conditions to a period of service, but rather is a transcription of a belief or history provided by the appellant to a medical professional.  The bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995). 

Furthermore, the Board is not obligated to accept medical opinions premised on a claimant's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a claimant's statements renders a medical report incredible only if the Board rejects the statements of the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of a veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).  

As discussed above, the appellant's contention that she experienced continuous foot and ankle pain from August 1992 to the present was found to not be credible in light of the fact that she herself reported during January 1997 and February 1999 examinations that she did not then have, nor has she ever had, foot trouble, lameness, or bone, joint, or other deformity.  Given this, to the extent that the October 2002 or July 2007 private treatment records can be construed as medical opinions relating her current ankle conditions to service, the Board assigns little probative weight to them.  

The Board has also considered the appellant's statements asserting a nexus between her currently-diagnosed disorder and injury during INACDUTRA.  While the Board reiterates that she is competent to report symptoms as they come to her through her senses, synovitis of the ankle and pes planus, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the VA medical personnel who examined the appellant during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to her statements.  See Cartright, 2 Vet. App. at 25.  

Finally, the presumption of service connection for certain chronic diseases, including arthritis, that become manifest to a degree of 10 percent within one year from the date of separation from service, is not applicable because the appellant only served on ACDUTRA and INACDUTRA and therefore whether she was diagnosed with arthritis of her right ankle in July 2003, or any other presumptive disease within 1 year of a period of ACDUTRA or INACDTURA is irrelevant.  See 38 U.S.C.A. §§ 1101 , 1112(a); 38 C.F.R. §§ 3.307, 3.309(a); Smith, 24 Vet. App. at 40; Paulson, 7 Vet. App. at 470-71.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in October 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.    

With respect to the Dingess requirements, in October 2006, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, she submitted private treatment records, and the RO has obtained all service treatment and personnel records.  

Next, she did not identify any VA treatment she received or that she is in receipt of benefits from the Social Security Administration.  Further, a specific VA medical opinion pertinent to the issue on appeal was obtained in August 2010.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a bilateral foot disability, to include disability of the ankle, is denied.  




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


